Suzy Heard, CSR
                                Travis County Court at Law No. 6
                                       509 W. 11th Street
                                        Austin, TX 78701




                                                                           December 18, 2015
Third Court of Appeals
Attention: Clerk of Court


RE: Court of Appeals Number: 03-15-00530-CR
Trial Court Case Number: C-1-CR-14-160011
Jack Bissett vs. State of Texas


Dear Clerk:
With regard to the above-referenced case, I would like to update the Court on the status of the
Reporter’s Record.
Mr. Bissett, through his appellate attorney Mr. David Schulman, made arrangements with me
to pay half of the cost of the Reporter’s Record up front and the remaining balance before I
would submit the record to the Third Court of Appeals. I received a payment of half of the cost
on October 5, 2015 and began working on the record. Yesterday (12/17/2015), Mr. Schulman
gave me $500 towards the balance due. There is still an amount due of $683.75.
The record is now complete. I am prepared to submit this record upon payment of $683.75.
However, I am leaving town for the holidays tomorrow morning and will not be back until
January 4, 2016. If Mr. Bissett happens to send his payment for the balance due, I will not know
about it until I return. If the payment is in my office when I return to work on January 4, I will
submit the record on that day. If not, I will update the Court again at that time.
Thank you for your attention to this matter.


Sincerely,
Suzy Heard, CSR